 TRANS TECH ELECTRIC623Trans Tech Electric,Inc.andRalph H.Lingo. Case25-CA-1641216 December 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND CRACRAFTOn 9 June 1987 Administrative Law JudgeJames J. O'Meara Jr. issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent with this Supplemental Decision and Order.On 28 February 1985 the Board issued a Deci-sion and Order,' finding that the Respondent vio-lated Section 8(a)(3) and (1) of the Act when it laidoff employee Ralph H. Lingo and refused to recallhim. The Board ordered, inter alia, that Lingo bemade whole for the loss of earnings and benefits re-sulting from his unlawful layoff.On 27 August 1986 the Regional Director forRegion 25 issued a backpay specification and noticeof hearing.In this proceeding, the judge found, and the par-ties agreed, that the Respondent owes 3 days' back-pay and welfare and pension contributions plus in-terest for the work done on the Angola project inthe first quarter of 1984. The judge further foundthat the Respondent also owes Lingo backpaybased on the earnings in the second and third quar-ters of 1984 of the first employee referred to theLaGrange project by IBEW Local 305. For thereasons stated below, we find, contrary to thejudge, that the Respondent owes Lingo backpayonly for the 3 days in the first quarter of 1984.The Respondent is an electrical contracting firmwith its principal office in South Bend, Indiana. Al-though the Respondent had its labor contract withIBEW Local 153, when it performed work in areasunder the geographical jurisdiction of other IBEWlocals, it entered into agreements with such locals.In 1983 the Respondent obtained several con-tracts to remodel gas service stations at rest stopson the Indiana toll road. The two projects involvedhere (the Angola and LaGrange projects) were inIBEW Local 305's territory. Pursuant to Local1274 NLRB 632 (1985)305's contract, the Union was the exclusive sourceof referral for applicants for employment. Any out-side firm doing electrical work within Local 305'sjurisdiction was allowed to bring in only one non-resident journeyman. Any other employees hiredhad to be referred from the Union.The Angola project was started about 10 Octo-ber 1983 with one permanent employee of the Re-spondent working by himself. Lingo was referredto the Angola project by the Union on 14 Novem-ber 1983. The Union referred another person,Robert Steffan,2 to the Angola project on 23 Janu-ary 1984.3 The judge in the instant case found thatLingo was laid off on 9 March.4 Steffan workedhis last 3 days during the week ending 17 March.The Angola project was finished on 29 March bythe Respondent's permanent employee.The Respondent had one permanent employeeworking alone at the LaGrange project until earlyJune, 5 when it requested a referral from the Union.The Union referred Dave Creager, who worked atthe LaGrange project from 4 June to 7 July.The judge found that Lingo's backpay for thesecond and third quarters of 1984 is properly basedon the earnings of Dave Creager, the first employ-ee referred to the LaGrange project by Local 305.The judge concluded that Lingo was entitled tobackpay from the LaGrange project because hewould have been referred by the Union to thatproject absent the Respondent's unfair labor prac-tice.The judge based this conclusion on a letterdated 9 March from the union business agent to theRespondent's vice president. The letter states inpertinent part:I am sending you this letter to notify you andyour Company that Mr. Ralph H. Lingo, whoisa Journeyman Inside Wireman and also amember of Local 305, I.B.E.W., and who ispresently employed by your Company, hasbeen officially appointed Union Steward. Hewill be put on the job you have in LaGrangeCounty on the Toll Road when you start theproject.Iwould expect that this request be followedand I also would expect that all work beingperformed on both projects be done with Jour-neymen Wiremen referred from this hall. . . .The Respondent's vice president's letter in re-sponse, dated 12 March, states in pertinent part:2The exact spelling of Steffan's last name is not clear from the record9All dates are in 1984 unless otherwise indicated4Lingo's termination report shows his termination date as 12 March1984 The discrepancy in dates, however, is not relevant because the par-ties agree on the amount of backpay due Lingo for the Angola project5 Steffan worked for several days in March on the LaGrange projecton a temporary basis287 NLRB No. 64 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPersuant [sic] to your letter of March 9th,thisletter is to provide notification that RalphLingo has not, and will not be working on theLaGrange County Toll Road Project.He will be layed [sic] off from our firm thisweek when we reduce our work force at theAngola Project. We feel this is more than ade-quate notification since you made him stewart[sic]ona project (LaGrange County), whichhe has not even worked on, your 48 hour re-quirementin the contract does not fit the cir-cumstancesof the lay-off because this is a lay-off due to a reduction of work force on aprojectwhichisbeingcompleted. Prior toyour letter Bob Steffon [sic] had alreadyworked on the LaGrange Project.Should you wish to, apoint [sic] anothersteward, I would suggest you wait to see if theprojectwillmove quickly enough in La-Grange to warrant my having two peoplethere.As you recall the first half of theAngola Project only required the presence ofone man. . . .6The judge found that the Union told the Re-spondent that it would refer Lingo to the La-Grange project. The ,fudge further noted that be-cause the Respondent, by its letter, emphaticallyrejected the possibility of further employment ofLingo, it would have been, futile for the Union torefer him again when the Respondent requested areferral in June. Thus, the judge reasoned that ifLingo had not been discriminatorily laid off, hewould have been referred to the LaGrange project.The Respondent contends that Lingo wouldhave been discharged from the Angola project as itwound down toward completion and would nothave been referred to the LaGrange project. Sec-tion 3.11 of the contract provides that the "Unionshallmaintainan `Out of Work List' which shalllist the applicants within-each Group [there werefour, groups based mainly on length of experience,residence,and training]in chronological order ofthe dates they register their availability for employ-ment."Applicants are referred first fromgroup I inthe order of their place on the "Out of Work List"and then referred in the samemannersuccessivelyfrom groupsII, III,and IV. Lingo testified that,pursuantto this procedure, when he was terminat-ed from the Angola project he was placed on the6The Respondent'svice president testified that during the time inwhich he received the business agent's letter and sent his response, he didnot know exactly when he would need union referrals for the LaGrangeproject, although he thought it would be at least 3 or 4 weeks before hewould request a referral He testified that the Respondent'swork sched-ule depended on the performance of the general contractorbottom of the referral list.7 According to Lingo,there were about 80 persons on the books at thattime. The Respondent contends that Lingo was notand would not have been referred to the LaGrangeproject because of the referral procedure of theunion hiring hall.We agree with the Respondent.The Board dealt in part with the issue of theUnion's failure to refer Lingo to the LaGrangeproject `in the underlying unfair labor practice case.In a footnote, the Board stated in pertinent part:Art. III of the parties' collective-bargainingagreementstatesthat the Union is the "soleand exclusive source of referral of applicantsfor employment." With limited exceptions, notrelevanthere,employers covered by theagreement are prohibited from directly hiringemployees without first requesting and obtain-ing a referral from the Union.As there- is noevidence theUnion referred Lingo, for the La-Grange project,theRespondent's failure tooffer him a job there was entirely consistentwith its obligations under the contract. [Em-phasis added.]8We agree with the Board's previous finding thatthere is no evidence on the record that the UnionreferredLingo to the LaGrange project. Thejudge's reliance on the letter from the Union to theRespondent to show an intent to refer Lingo ismisplaced. The Board in the underlying case didnot consider the Union's letter to the Respondentto be a referral. In responding to the judge's foot-note in which he mentioned the letter, the Boardfound that there was no evidence the, Union re-ferred' Lingo for the LaGrange project. Thus, wedo not find that the letter was a referral.Both the Respondent and the Union followed thecontractual procedures for referrals for the La-,Grange project and Lingo was not referred. Be-causeLingo would not have worked at the La-Grange project, we shall order backpay for Lingoonly in theamountappropriate for the first quarterof 1984 for work performed at the Angola project.ORDERThe National LaborRelations Boardorders theRespondent,TransTech Electric,Inc.,SouthBend,Indiana,itsofficers,agents, successors, and'There is noevidence regardingLingo'sgroup placementThe partiesat the hearing agreed thatwhen an employee is laid off forless than aweek, the Employercan bring himback withoutgoing through theUnion for a referral The Employer's first referral to the LaGrangeproject after 9 March 1984, the date of Lingo's termination,was on 4June 1984 Thus,it is clear thatthe Employer was properlyadhering tothe hiring hallprovisions when it called the Union fora referral ratherthan callingon Lingo directlya 274 NLRB 632 fn 1 (1985) TRANS TECH ELECTRIC625assigns,to make whole Ralph H. Lingo by payinghim $415.20 net pay backpay plus interest in themanner prescribed inNew Horizons for the Retard-ed,9less tax withholdings required by Federal andstate law, and by paying $30 to the welfare planand $21.60 to the pension plan, plus interest in themanner prescribed inMerryweather Optical Co.109 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 US C § 6621) shall be computed in accordance withFloridaSteelCorp,231 NLRB 651 (1977)10 240 NLRB 1213, 1216 fn 7 (1979)Cornell A. Overstreet, Esq.,for the General Counsel.S.Douglas Trolson, Esq.,for the Respondent.SUPPLEMENTAL DECISIONJAMES J. O'MEARA JR., Administrative Law Judge.On 15 October 1984, Administrative Law Judge WilliamA. Pope II issued an order, affirmed by the Board, pro-viding, inter alia, that employee Ralph H. Lingo be madewhole for the loss of earnings and for benefits in thematter prescribed inFlorida Steel Corp.,231 NLRB 651(1977), andIsis Plumbing Co.,138 NLRB 716 (1962).The Board,in itsDecision and Order, found on 28February 1985, that the 9 March 1984 "lay-off' of RalphH. Lingo by Respondent's vice president, John Martell,was unlawful.Martell told Lingo that he was being"laid-off' for causing Local 305 to bring pressure onhim.When disagreement arose on the amount of backpaydue, the Region issued a backpay specification dated 27August 1986. The parties agree,and Ifind, that the Re-spondent owes 3 days' backpay, plus healthand pensioncontributions, and appropriate interest for the first quar-ter of 1984, but the General Counsel and Respondent dis-agree whether the Respondent owes Lingo any backpayfor the second and third quarter of 1984.Respondent, Trans Tech Electric Inc. (Respondent), isan electrical contracting firm, with its principal office inSouth Bend, Indiana. In 1983, the Respondent obtainedseveral contracts providing for the installation of fuelstorage, electrical wiring, and related distribution facili-ties.Respondent, being located in South Bend, Indiana, hadits labor contract with IBEW Local 153. When Respond-ent performs its work in other areas, which are undergeographical jurisdiction of other IBEW Locals, it entersinto agreementsand is subject to the rules of suchLocals.Respondent, as a subcontractor, received contracts toremodel gas servicestationsat rest stops on theIndianatoll road. Four of the projects werein areaswhere otherIBEW locals had geographical jurisdiction.Twoprojects,Angola and LaGrange, were in IBEW Local305's territory, and Respondent became subject to itsrules and contractThe standard agreement with the Union provided,among other things:Section302. TheUnion shall be the sole and ex-clusive source of referral for applicants for employ-mentThe contract also provides as the only exception tothe hiringclause:Section 406, Any outside firm doing electricalwork within the jurisdiction of this Local Unionshall not be allowed to bring in more than one non-resident journeyman.When any complaint or dis-pute arises dealing with this question,any rulingmade by theInternationalOffice of the Union shallbe accepted and put into effect.Thus, the Respondent was limited in where it obtainedpersonnelwhen its needs for such personnel exceededone manLingo was referred to the Angola job by theUnion, on request of Respondent.When a referral was made by the Union, the Respond-ent'spermanent employee would become the job fore-man. The Angola project started about 10 October 1983witha permanentemployee, one Dave Blosser, workingby himself. Lingo was referred to the job and startedworking at the Angola project on 14 November 1983.Blossertherefore became Respondent's job foreman. OneRobert Steffan was referred by the Local and beganworking at Angola on 23 January 1984. Steffan was ashort-term employee and was not required to await histurn on thehiring list.Lingo was terminated on Friday, 9 March 1984. Stef-fanworked on Angola until Local 305 started a jobaction inprotest to what it felt were unfair practices byRespondent.The Angola project was finished on 29March 1984 by Respondent's permanent employer DaveBlosser.The amount of work performed by Steffan, afterLingo's termination,isagreedby the parties to be themeasure ofpayment due Lingo for the first quarter of1984.The agreed amounts that I found due to Lingo:$415.20 net backpay plus appropriate interest, with $30to the welfare plan and $21.60 to the pension plan, plusinterest.The Disputed Second and Third QuartersThe General Counsel has taken the position that Lingoisdue backpay from the LaGrange project as well as theAngola projectThe Respondent argues that Lingowould have, been discharged during the Angola projectas it wound down to completionIn a backpay proceeding, the General Counsel has,theburden of establishing gross backpay by formulating amethod of calculating the probable earnings of a discri-minatee. The Board has recognized that such a method isboth problematical and inexact Thus, the General Coun-sel "is only required to employ a formula reasonably de-signed to produce approximate awards due."TrinityValley Iron & Steel Co. v. NLRB,410 F.2d 1161, 1177 fn.28 (5th Cir. 1969)Respondent claims that with his termination at Angola,Lingo would go to the bottom of Local 305's referral listandwould not have been referred to the LaGrangeproject and that it owes Lingo nothing for the second 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand third quarters. It also states that Hudson was a per-manent employee and his employment would not matchthat of an employee referred by Local 305.Respondent originally intended to keep Lingo as anemployee and transfer him to the LaGrange project.This is evident by Lingo's testimony that 3 or 4 weeksbefore his termination, Foreman Blosser said the Compa-ny was considering taking him to the LaGrange projectbecause his production had been good. Lingo was underthe impression that the two projects would overlap andhe told theunion businessagent about this conversation.The Union's intent to refer Lingo to the LaGrangeproject is evidenced by the letter of 9 March 1984 fromBusinessAgents Smith and Martell that said:Iam sendingyou this letter to notify you andyour Company that Mr. Ralph H. Lingo, who isJourneymaninsidewireman andalso amember ofLocal 305, I B.E.W., and who is presently em-ployed by your ' company, has been officially ap-pointed Union Steward. He will be put on the jobyou have in LaGrange County on the Toll Roadwhen you start the project.Iwould expect that this request be followed andI also would expect that all work being performedon both projects be done with Journeyman wiremanreferred from this hall. It is my understanding thatMr. Blosser has been working on both the Angolaand LaGrange Projects, which is a violation of ourworking agreement. I hope this action will ceaseand desist or charges will be filed against yourCompany and Mr Blosser.Martell's letter in response, dated 12March 1984,clearly indicates that he would not employ Lingo at La-Grange and would not accept a referral of him to thatjob.Martell wrote:Persuant [sic] to your letter of March 9th, thisletter is to provide notification that Ralph Lingohas not, and will not be working on the LaGrangeCounty Toll Road Project.He will be layed [sic] off from our firm this weekwhen we reduce our work force at the AngolaProject.We feel this is more than adequate notifica-tion since you made him stewart [sic] on a project(LaGrange County), which he has not even workedon, your 48 hour requirement in the contract doesnot fit the circumstances of the lay-off because thisisa lay-off due to a reduction of work force on aprojectwhich is being completed. Prior to yourletterBob Steffon [sic] had already worked on theLaGrange Project.Should you wish to apoint [sic] another steward,Iwould suggest you wait to see if the project move[sic]quickly enough in LaGrange to warrant myhaving two people there. As you recall the first halfof the Angola Project only required the presence,ofone man.Your reference to our company and DaveBlosser being in violation of contract, is not sub-stantiated by our review of the contract, thereforeyouracquisitoon[sic] isincorrect.Respondent'spermanentemployees,KaserandBlosser, worked on the LaGrange project for short peri-ods of time.' Blosser returned home to South Bend inAprilwhen Respondent put his permanent employee(Local 153) member (Bob Hudson on the LaGrangeproject about 17 April' 1984) Employee Dave Creagerwas referred to the LaGrange project by the Union, onRespondents request for a man in addition to their per-manentemployee on the job. Dave Creager workedfrom 4 June to 7 July 1984 as referred employee.The parties essentially agree that, if a man is laid offfor a day or up to a week, the Company can bring himback without going through the Union- for a referral.The parties also agree that most men would quit if laidoff for more than a week, and that most companies,knowing this, would terminate employees if they expect-ed to have no work for a longer period.Respondent contends that assuming (as the Boardfound) it was guilty of an unfair labor practice terminat-ing Lingo on 9 March 1984, Lingo would not have beenreferred to the LaGrange job when it needed an electri-cianon 4 June 1984. This is founded on the nearly 3-month hiatus from Lingo's termination until Creager'semployment and on Lingo's low position on the seniorityrosterRespondent's position is succinct and logical butoverlooks the letters of 9 and 12 March 1984 and theirconsequencesWhether the Union's 9 March 1984 letterwas written before or after Lingo's termination of thatday, it is found that the Union told the Company that itwould refer Lingo to the LaGrange job. It is equallyclear that Martell's response that Lingo would not workat LaGrange and that he was being terminated and, fur-ther, that if in the future there was sufficient work to ap-point a steward, the Union could timely appoint anotherone.Respondent's letter related its refusal to consider thefurther referral of Lingo to the termination found by theBoard to be unlawful; it makes it clear, but for that ter-mination, Lingo would have been employed on the La-Grange project. As Respondent, by its letter, emphatical-ly rejected the possibility of any further employment ofLingo, it would have been futile for the Local to referhim again when Respondent sought another referral inJune.Contrary to the General Counsel, however, the meas-ure of backpay for the second and third quarters cannotbe based on the hours of Hudson, who is one of Re-spondent's permanent employees, because there is no evi-dence to demonstrate that Respondent would have hiredLingo as a permanent employee. Lingo's backpay ismore properly based on earnings of the first employeereferred to the LaGrange project by Local 305, oneDave Creager. It is conceded that Lingo had no interimearnings and the amounts set forth below are net figures.iR Exh I was not accurate in all regards because it did not showeither Blosser or Steffan working on the LaGrange project in March1984 6271984 2d quarter159 hrs. straight time at $17 30/hr$2,7507018 75 hrs. overtime at $26 15/hr490311.75 hrs double time of $34 606055Total$3,301561984 3d quarter31 hrs straight time at $17 30/hr$536304 hrs overtime at $26 15/hr104601hrs overtime at $34 60/hr3460Total$675.50On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDEROn the basis of the conclusions and findings above, itisordered that Respondent Trans Tech Electric, Inc.,South Bend, Indiana, its officers, agents, successors, andassigns, pay Ralph Lingo the amounts found above plusappropriate interest and minus normal income tax andsocial security deductions as the amount due him becauseof the unfair labor practice, and make the appropriatepayments on his behalf as welfare and pension contribu-tions plus appropriate interest.ConclusionIfind that Ralph Lingo is entitled to backpay in the2 If no exceptions are filed as provided by Sec 102 46 of the Board'ssum of $4,392 36 and welfare and pension payments toRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by thegether with appropriate interest for the first three quar-Board and all objections to them shall be deemed waived for all pur-ters of1984.poses